                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 TIMOTHY TESKE, et al.,
         Plaintiffs,

                 v.                                        Civil Action No. 16-701 (JDB)

 BNP PARIBAS S.A., et al.,
         Defendants.


                                             ORDER

       In January 2017, this Court dismissed a related case, Owens v. BNP Paribas S.A., 235 F.

Supp. 3d 85 (D.D.C. 2017), because plaintiffs had not adequately alleged causation for primary

liability under the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333, and aiding-and-abetting

liability was not available under that statute. The Owens plaintiffs appealed the decision to the

U.S. Court of Appeals for the District of Columbia, and the Court stayed proceedings in Teske

pending the outcome of that appeal.

       In July 2018, the Court of Appeals affirmed the Owens decision. Owens v. BNP Paribas,

S.A., 897 F.3d 266 (D.C. Cir. 2018). This Court lifted the stay in Teske and sought supplemental

briefs from the parties addressing the effect of the Owens decision on this case. Plaintiffs Timothy

and Sharon Teske responded, noting that “this case is identical in all respects to the Owens case”

and therefore requesting that this case be dismissed without prejudice. Pl.’s Resp. to Court’s Order

of 10/03/2018 Regarding Effect of Owens Decision [ECF No. 23] at 2.

       Upon consideration of plaintiffs’ response, and the entire record herein, it is hereby

       ORDERED that this case be DISMISSED.

       SO ORDERED.
                                       /s/
                                JOHN D. BATES
                          United States District Judge
Dated: October 18, 2018
